Citation Nr: 9935751	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-07 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for paralysis of the 
left external popliteal and posterior tibial nerves due to a 
gunshot wound, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for gunshot wound 
scars of the left leg, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from December 1942 to 
February 1946.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a September 1997 
rating decision by the Montgomery, Alabama, Regional Office 
(RO) that confirmed a 40 percent rating for paralysis of the 
left external popliteal and posterior tibial nerves due to a 
gunshot wound; and that confirmed a 10 percent rating for 
scars of the left leg (due to a gunshot wound).  In a May 
1998 Substantive Appeal, appellant requested that a "Travel 
Board" hearing be held.  However, although such "Travel 
Board" hearing was subsequently scheduled for October 1999 
and he was so advised by the RO, he failed to report for it.  

In his substantive appeal, the appellant enters a contention 
to the effect that his diabetes is secondary to the loss of 
his leg.  It is unclear whether this constitutes a claim for 
service connection for diabetes.  If the veteran or his 
representative desire to file such claim, they should do so 
with specificity at the RO.  The instant appeal is limited to 
the issues set forth on the title page.


FINDINGS OF FACT

1. All available, relevant evidence necessary for disposition 
of the appeal, to the extent legally required, has been 
obtained by the RO.

2.  Appellant underwent a left below-the-knee amputation due 
to diabetic infection in early 1994 (service connection is 
not in effect for diabetes).  Prior to that amputation, 
appellant's service-connected gunshot wound residuals of the 
left leg were primarily manifested by below-the-knee scarring 
that was well-healed; and below-the-knee complete paralysis 
of the left external popliteal nerve and partial paralysis of 
the left posterior tibial nerve, with resultant left foot 
drop.  However, he was ambulatory, albeit with a left foot 
drop (steppage gait).  

3.  Subsequent to the 1994 left below-the-knee amputation due 
to diabetic infection, appellant has been able to ambulate 
with a below-the-knee prosthesis, albeit with a limp and 
occasionally crutches.  

4.  Appellant's service-connected gunshot wound residuals of 
the left leg do not present such an unusual or exceptional 
disability picture as to render the application of the 
regular schedular standards impractical.  

5.  A protected, combined 50 percent evaluation is currently 
in effect for the service-connected paralysis of the left 
external popliteal and posterior tibial nerves due to a 
gunshot wound and gunshot wound scars of the left leg.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the service-connected paralysis of the left external 
popliteal and posterior tibial nerves due to a gunshot wound 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 3.951(b), 4.1, 4.2, 4.7, 4.10, 4.68, 4.124a, 
Code 8521 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected gunshot wound scars of the left leg 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 3.951(b), 4.1, 4.2, 4.7, 4.10, 4.68, 4.118, 
Codes 7803-7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After reviewing the evidence on file, the Board concludes 
that the appellant's claims are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a), in that the claims 
presented are plausible.  See also Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997).  This being so, the Board must examine 
the record and determine whether the VA has any further 
obligation to assist in the development of said claims.  
38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and that no 
useful purpose would be served by remanding the case with 
directions to provide further assistance to the appellant.  A 
comprehensive medical history and detailed findings regarding 
his service-connected gunshot wound disabilities of the left 
leg over the years are documented in the medical evidence.  
In response to appellant's submission of consent forms 
authorizing the RO to request certain private medical 
records, such records were obtained by the RO and associated 
with the claims folder.  Additionally, a VA examination was 
conducted in 1997, which was sufficiently detailed and 
comprehensive in describing the nature and severity of said 
disability and any associated functional impairment.  

Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
these disability rating issues, and that the duty to assist 
appellant as contemplated by 38 U.S.C.A. § 5107(a) has been 
satisfied.

Appellant asserts, in essence, that the gunshot wound 
disabilities of the left leg are of such severity as to 
warrant higher evaluations.  Disability evaluations are 
determined by application of a schedule of ratings which is 
based on average impairment of earning capacity under the 
VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The Board will consider appellant's 
service-connected gunshot wound disabilities of the left leg 
in the context of the total history of said disabilities, 
particularly as they affect the ordinary conditions of daily 
life, as required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 
4.10 and other applicable provisions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Appellant's service medical records reflect that during 
combat in January 1945, he sustained a rifle bullet wound 
that entered and exited the respective medial and lateral 
aspects of the upper third of the left leg below-the-knee.  
There was a compound fracture of the upper third of the left 
fibula; complete paralysis of the left common peroneal nerve; 
partial paralysis of the left posterior tibial nerve; and 
complete left foot drop.  He underwent exploratory surgery of 
the damaged nerves (below the knee joint); and complete 
paralysis of the left common peroneal nerve was described as 
irreparable.  

It should be pointed out a 1946 rating decision granted 
service connection and assigned a 40 percent rating for 
paralysis of the left external popliteal and posterior tibial 
nerves due to a gunshot wound and a 10 percent rating for 
gunshot wound scars of the left leg (for a combined 50 
percent rating).  Since these ratings have remained in force 
for well over 20 years, they are considered "protected" 
ratings and may not be reduced (except upon a showing of 
fraud).  38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 3.951(b).

VA examinations in August 1946, May 1949, and December 1959 
basically indicate that appellant's gunshot wound residuals 
of the left leg primarily consisted of below-the-knee 
scarring and left foot drop with steppage gait; that he was 
ambulatory; and that the gunshot wound residuals of the left 
leg appeared essentially static.  A November 1977 VA 
hospitalization report revealed that he was diabetic.  A 
February 1993 private hospital record indicated that he had a 
longstanding history of diabetes with recurrent foot 
infections, resulting in a left great toe amputation several 
weeks earlier apparently due to severe diabetic infection.  
Amputation of the right great toe due to osteomyelitis was 
performed during that February 1993 hospitalization.  
February 1994 private hospital records reveal that 
impressions included diabetes mellitus and cellulitis with 
probable osteomyelitis of the left foot and osteomyelitis of 
the right second toe; diabetic foot infection, left greater 
than right; and Methicillin-resistant Staphylococcus aureus 
infection.  It was clinically noted that since severe left 
foot infection was felt unsalvageable, a below-the-knee 
amputation was to be considered.  Significantly, an April 
1994 private medical record noted that he was status post 
left below-the-knee and partial right foot amputations, and 
was now confined to a wheel chair.  

A May 1997 VA examination report revealed that appellant was 
ambulatory with a left below-the-knee amputation prosthesis 
and crutches.  It was noted that he was very unstable with 
crutches because of an inability to feel his right leg and 
that gait abnormality was due to prosthesis and right leg 
neuropathy.  Although a history was provided of a non-healing 
sore on the left leg as a complication of diabetes and foot 
drop and other gunshot wound disabilities, and that a left 
below-the-knee amputation had resulted, the actual clinical 
evidence of record (including the aforementioned 1994 private 
medical records) indicates that the left below-the-knee 
amputation was a complication of diabetic infection.  
Additionally, the examiner described a 2-inch, nontender scar 
at the end of the amputation stump as the only gunshot wound 
residual presently manifested; and diagnoses included 
diabetes with neuropathy and peripheral vascular disease, 
without specifically referring to any service-connected 
gunshot wound residuals of the left leg.  In any event, the 
significant point is that the amputation was below the left 
knee joint and appellant is ambulatory with a below-the-knee 
prosthesis.  

The 40 percent evaluation appellant is currently receiving 
under Diagnostic Code 8521 is the maximum rating assignable 
under that code for complete paralysis of the common peroneal 
nerve (the criteria include foot drop).  The 10 percent 
evaluation he is currently receiving under Diagnostic Code 
7804 is the maximum rating assignable under that code and 
Diagnostic Codes 7803 and 7805 for superficial scars which 
are either poorly nourished with repeated ulcerations; tender 
and painful on objective demonstration; or limit the function 
of the affected body part.  A protected, combined 50 percent 
evaluation is currently in effect for the service-connected 
paralysis of the left external popliteal and posterior tibial 
nerves due to a gunshot wound and gunshot wound scars of the 
left leg.  Additionally, the combined rating for any 
musculoskeletal and neurological residuals of the service-
connected gunshot wound of the left leg cannot exceed the 
"Amputation Rule" set forth in 38 C.F.R. § 4.68.  The 
Amputation Rule states, in pertinent part: "[t]he combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at the elective level, were 
amputation to be performed."  An issue for resolution is 
what the hypothetical elective level of an amputation would 
have been for the service-connected residuals of a gunshot 
wound of the left leg, assuming the left leg had not been in 
actuality amputated.  

Amputation of a leg with defective stump and thigh amputation 
recommended or amputation not improvable by prosthesis 
controlled by natural knee action may be assigned a 60 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Codes 5163 
and 5164.  When the level of amputation is at a lower level, 
permitting prosthesis, a 40 percent evaluation will be 
warranted.  38 C.F.R. Part 4, Diagnostic Code 5165.  See also 
38 C.F.R. § 4.68, which states, in pertinent part, "the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165."  
Since the clinical evidence clearly shows that appellant has 
a left below-the-knee amputation with prosthesis and the 
"Amputation Rule" set forth in 38 C.F.R. § 4.68 and 
Diagnostic Code 5165 provide a maximum 40 percent combined 
rating for a below-the-knee amputation permitting prosthesis, 
a rating in excess of the currently assigned, protected, 50 
percent combined rating for appellant's service-connected 
paralysis of the left external popliteal and posterior tibial 
nerves and gunshot wound scars of the left leg would not be 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.951(b), 4.1, 
4.2, 4.7, 4.10, 4.68, 4.118, 4.124a, Diagnostic Codes 7803-
7805, 8521.

Thus, none of the Diagnostic Codes discussed above provide a 
basis for increased ratings for the service-connected 
paralysis of the left external popliteal and posterior tibial 
nerves and gunshot wound scars of the left leg.  It should be 
pointed out that the "Amputation Rule" does not expressly 
limit its application to just schedular, versus 
extraschedular, evaluations.  However, even assuming arguendo 
that an extraschedular rating is for consideration, an 
extraschedular rating is not warranted, since the 50 percent 
combined evaluation is commensurate with the significant left 
lower extremity functioning and ability to ambulate that he 
has exhibited prior, and subsequent, to the left below-the-
knee amputation due to diabetic infection.  In fact, the 
examiner on the May 1997 VA examination attributed 
appellant's industrial inadaptability to a cardiac disorder, 
neuropathy involving the upper and lower extremities 
(apparently the diabetic neuropathy diagnosed on that 
examination), arthritis of both knees and right ankle, and 
the amputation; not the service-connected paralysis of the 
left external popliteal and posterior tibial nerves and 
gunshot wound scars of the left leg.  Alternatively, 
regardless of the etiology of the left below-the-knee 
amputation, the 50 percent combined evaluation is also 
commensurate with the significant left lower extremity 
functioning and ambulation he currently exhibits with a 
prosthesis, albeit with a limp and occasional utilization of 
crutches.  The Board therefore concludes that the evidentiary 
record does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards.  38 C.F.R. 
§ 3.321(b)(1).  

Since the preponderance of the evidence is against allowance 
of this issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.  38 U.S.C.A. 
§ 5107(b) (West 1991).  


ORDER

An evaluation in excess of 40 percent for paralysis of the 
left external popliteal and posterior tibial nerves due to a 
gunshot wound or in excess of 10 percent for gunshot wound 
scars of the left leg is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

